Exhibit 10.20

 

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

MACROVISION SOLUTIONS CORPORATION

AUDIT COMMITTEE CHARTER

This charter of the Audit Committee (the “Committee”) was adopted by the Board
of Directors (the “Board”) of Macrovision Solutions Corporation (“Macrovision”
or the “Company”) on February 5, 2009.

I. AUDIT COMMITTEE PURPOSE

The purpose of the Committee is to assist the Board in fulfilling its oversight
responsibilities for the integrity of the Company’s financial statements, the
Company’s compliance with legal and regulatory requirements, the external
auditors’ qualifications and independence, and the performance of the Company’s
internal audit function and external auditors. The Committee’s function is one
of oversight and review, and it is not expected to audit the Company’s financial
statements, to define the scope of the audit, to control the Company’s
accounting practices, or to define the standards to be used in preparation of
the Company’s financial statements.

The Board has appointed the Committee to provide independent and objective
oversight of the accounting and financial reporting processes and the system of
internal controls of Macrovision, its subsidiaries and affiliates.

The Committee and the Board recognize that management (including the Company’s
internal audit staff) and the external auditors have more resources and time and
more detailed knowledge and information regarding the Company’s accounting,
financial and auditing processes and practices than do Committee members.
Accordingly the Committee, in its oversight role, does not provide any special
assurance as to the Company’s financial statements or any certification as to
the work of the external auditors.

II. AUTHORITY

The Committee has the authority to conduct any investigation appropriate to
fulfilling its responsibilities including the ability to retain, at the
Company’s expense, special legal, accounting or other consultants or experts it
deems necessary in the performance of its duties. It is empowered to:

 

  •  

Appoint, compensate, retain, determine funding for (and be provided funding for)
and monitor the continuing independence and performance of the public accounting
firm employed by the Company to conduct the annual audit. This external audit
firm will report directly to the Committee;

 

  •  

Resolve any disagreements between management and the auditor regarding financial
reporting;

 

  •  

Pre-approve all audit and permitted non-audit services performed by the
Company’s external audit firm;



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

 

  •  

Retain and determine funding for (and be provided funding for) independent
counsel, accountants, or others to advise the Committee or assist in the conduct
of an investigation;

 

  •  

Seek any information it requires from employees – all of whom are directed to
cooperate with the Committee’s requests – or external parties; and

 

  •  

Meet with the Company’s officers, accounting staff, internal and external
auditors, and outside counsel, as necessary.

The Committee may delegate authority to subcommittees, including the authority
to pre-approve all audit and permitted non-audit services if so specified in
pre-approval policies and procedures adopted by the Committee, provided that
such decisions are presented to the full Committee at its next scheduled
meeting.

III. MEMBERSHIP

The Committee will consist of at least three members of the Board, with the
exact number to be determined by the Board. All members of the Committee must
qualify as independent directors (“Independent Directors”) as defined under the
rules of the Nasdaq Stock Market (or its successor) (“Nasdaq”). Members of the
Committee must also meet the independence standards for Audit Committee members
under applicable rules of the Securities and Exchange Commission (“SEC”). No
member of the Committee shall be employed by or otherwise affiliated with the
Company’s external auditors. No member of the Committee shall have participated
in the preparation of the financial statements of the Company or any of its
current subsidiaries at any time during the past three years.

All members of the Committee will be appointed by, and will serve at the
discretion of, the Board. Each member shall be elected annually to a one-year
term by majority vote of the Board at the first meeting of the Board held
following the annual meeting of the Company’s stockholders. Vacancies on the
Committee will be filled by majority vote of the Board at the next meeting of
the Board following the occurrence of the vacancy, and additional members may be
appointed by the Board from time to time. No member of the Committee shall be
removed except by majority vote of the Independent Directors then in office. The
Board may elect a member of the Committee to serve as the Chair of the
Committee. If the Board does not elect a Chair, the members of the Committee may
designate a Chair by majority vote of the Committee members.

All members of the Committee shall have a basic understanding of finance and
accounting and be able to read and understand fundamental financial statements.
At least one member of the Committee shall meet the “audit committee financial
expert” requirements as defined by the SEC and at least one member of the
Committee shall have accounting related financial management expertise or other
comparable experience or background, including being or having been a chief
executive officer, chief financial officer or other senior officer with
financial oversight responsibilities, sufficient to provide the individual with
“financial sophistication” as defined by Nasdaq.



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

IV. MEETINGS AND MINUTES

The Committee members will meet at least four times annually (at least once per
quarter), or more frequently as circumstances dictate. The Committee is governed
by the same rules regarding meetings (including meetings by conference telephone
or similar communications equipment), actions without meetings, notice, waiver
of notice, and quorum and voting requirements as are applicable to the Board.
The Committee will maintain written minutes of its meetings and written actions
without meetings, which minutes and actions will be filed with the minutes of
the meetings of the Board. The Committee will meet privately in executive
session at least annually with management, the external auditors, and as a
Committee to discuss any matter that the Committee or any of these groups
believe should be discussed. The Chair or, in his or her absence, a member
designated by the Chair (or, if no such designation has occurred, another member
decided on by the remainder of the Committee) shall preside at each Committee
meeting.

V. RESPONSIBILITIES AND DUTIES

The following shall be the principal recurring processes of the Committee in
carrying out its oversight responsibilities. These processes are set forth as a
guide with the understanding that the Committee may supplement them as
appropriate and may establish policies and procedures from time to time that it
deems necessary or advisable in fulfilling its responsibilities.

1. Financial Statements and Other Disclosure Documents. Review with management
and the external auditors the Company’s financial disclosure documents prior to
filing with the SEC or other distribution, including all financial statements
and reports filed with the SEC or sent to stockholders, and the results of the
external auditors’ audit of the financial statements. In connection with this
review, the Committee will also review and discuss with the external auditors
and management the Company’s disclosures under “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” in Forms 10-K and
10-Q. Following the satisfactory completion of each year-end review, the
Committee shall recommend to the Board whether or not the audited financial
statements should be included in Macrovision’s filing on Form 10-K. Specific
responsibilities are listed below.

 

  •  

Review significant accounting and reporting developments and understand their
impact on the financial statements and other disclosure documents including: 1)
complex or unusual transactions and highly judgmental areas; 2) major issues
regarding accounting principles and financial statement presentation matters
including significant changes in the Company’s methods of accounting or
selection or application of accounting principles; and, 3) the effect of
regulatory and accounting initiatives, as well as off-balance sheet structures,
on the Company’s financial statements.

 

  •  

Review analyses prepared by management and/or the external auditors setting
forth significant financial reporting issues and judgments made in connection
with the preparation of the financial statements, including analyses of effects
of alternative GAAP methods on the financial statements.

 

  •  

Review with management and the external auditors the results of the audit,
including any difficulties encountered. This review will include any
restrictions on the scope of the external auditors’ activities or on access to
requested information, and any significant disagreements with management.



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

 

  •  

Review the annual audited and quarterly financial statements with management and
the external auditors.

 

  •  

Review disclosures made by the CEO and CFO during the Forms 10-K and 10-Q
certification process about significant deficiencies in the design or operation
of the system of internal controls or any fraud that involves management or
other employees who have a significant role in the Company’s system of internal
controls.

 

  •  

Discuss earnings press releases (particularly use of non-GAAP information) as
well as financial information and earnings guidance provided to analysts and
rating agencies. This review may be general (i.e., the types of information to
be disclosed and the type of presentations to be made). The Committee does not
need to discuss each release in advance.

2. Internal Control Systems. In consultation with management, and the external
auditors, the Committee shall consider the effectiveness and integrity of the
Company’s financial reporting process and internal controls, including
information technology security and control, to ensure reliability of the
financial reporting and compliance with applicable codes of conduct, laws and
regulations.

The Committee shall consider the scope of internal and external auditors’ review
of internal controls over financial reporting, and obtain reports on significant
findings and recommendations, together with management’s responses.

3. Internal Audit. The Committee shall review the performance, and determine the
scope, roles and responsibilities, of the Company’s internal audit function,
including:

 

  •  

Assessment of resource requirements (internal, external and/or combined).

 

  •  

Review with management and the director of internal audit (chief audit
executive) any Internal Audit Charter, audit plans, activities, staffing and
organizational structure of the internal audit function.

 

  •  

Ensure there are no unjustified restrictions or limitations, and review and
concur in the appointment, replacement, or dismissal of the chief audit
executive.

 

  •  

Review any significant reports to management prepared by the internal audit
department.

 

  •  

Review the effectiveness of the internal audit function annually as part of the
year-end external audit and reporting process, including compliance with The
Institute of Internal Auditors’ Standards for the Professional Practice of
Internal Auditing.

 

  •  

On a regular basis, meet separately with the chief internal audit executive to
discuss any matters that the Committee or internal audit believes should be
discussed privately.



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

4. External Audit. The Committee’s responsibilities regarding the Company’s
external auditors shall include:

 

  •  

Review and revise as necessary, the Company’s Audit and Non-Audit Services
Pre-Approval Policies and Procedures, attached hereto as Exhibit A.

 

  •  

Review and approve the external auditors’ proposed plan of audit, including
scope, staffing and approach, and coordination as appropriate with the internal
audit function. Approve audit and other fees to be paid to the external
auditors.

 

  •  

Review and evaluate the qualifications, performance and continuing independence
of the external auditors and exercise ultimate authority and responsibility for
appointing, setting the compensation for, and discharging of the external
auditors. In performing this review and evaluation, the Committee will:

 

  1) At least annually, obtain and review a formal written report by the
external auditors describing (a) the firm’s internal quality-control procedures,
(b) any material issues raised by the most recent internal quality-control
review, or peer review, of the firm, or by any inquiry or investigation by
governmental or professional authorities, within the preceding five years,
respecting one or more independent audits carried out by the firm, and any steps
taken to deal with any such issues, and (c) all relationships between the
auditor and the Company consistent with Independence Standards Board Standard 1
(to assess the auditor’s independence).

 

  2) Discuss with the external auditors any disclosed relationships or services
that may impact the objectivity or independence of the external auditors and
take appropriate steps to satisfy itself of the external auditors’ independence.

 

  3) Take into account the opinions of management and internal audit of the
Company.

 

  4) Review and evaluate the lead partner of the external auditors.

 

  5) Present the Committee’s conclusions with respect to the external auditors
to the full Board.

 

  •  

Ensure the rotation of the lead audit partner every five years and other audit
partners every seven years, and consider whether there should be regular
rotation of the audit firm itself. Present conclusions to the full Board.

 

  •  

Set a clear hiring policy for employees or former employees of the external
auditors. That policy currently is as follows: The Company shall not hire as the
Company’s chief executive officer, chief financial officer, controller or chief
audit executive, or in any other equivalent position within the Company, any
former employees of the external auditors from any office providing assurance
services to the Company until 12 months have elapsed after cessation of
employment with the external auditors.



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

 

  •  

Review written communications between management and the external auditor
relating to disagreements on accounting treatment of material items and other
material matters relating to the audit.

 

  •  

On a regular basis, meet with the external auditors to discuss any matters the
Committee or external auditors believe should be discussed, either with
management present or privately, including matters required to be communicated
to audit committees in accordance with AICPA SAS 61, as may be modified or
supplemented.

 

  •  

Discuss with the external auditors the quality of the Company’s accounting
principles as applied in its financial reporting, the clarity of the Company’s
financial disclosures and degree of aggressiveness or conservatism of the
Company’s accounting principles and underlying estimates, and other significant
decisions made by management in preparing the financial disclosures.

5. Compliance. The Committee’s responsibilities regarding the Company’s
compliance obligations shall include:

 

  •  

Review the effectiveness of the system for monitoring compliance with laws and
regulations and the results of management’s investigation and follow-up
(including disciplinary action) of any instances of noncompliance.

 

  •  

Establish and monitor procedures for: 1) the receipt, retention and treatment of
complaints received by the Company regarding accounting, internal accounting
controls or auditing matters, and 2) the confidential, anonymous submission by
employees of the Company regarding questionable accounting and auditing matters.

 

  •  

Review the findings of any examinations by regulatory agencies and any auditor
observations.

 

  •  

Review and discuss any certifications provided by officers of the Company
pursuant to SEC or Nasdaq rules or other legal requirements.

 

  •  

Review the processes for communicating the code of conduct and ethics to Company
personnel and for monitoring compliance with the policy.

 

  •  

Obtain regular updates from management and Company legal counsel regarding legal
and compliance matters that could have a significant impact on the financial
statements. On at least an annual basis, review with the Company’s legal
counsel, any such matters and any inquiries received from the regulators or
governmental agencies.

6. Reporting Responsibilities. The Committee’s reporting responsibilities shall
include:

 

  •  

Regularly report to the Board about Committee activities and issues that arise
with respect to the quality or integrity of the Company’s financial statements,
the Company’s compliance with legal or regulatory requirements, the performance
and independence of the Company’s external auditors and the performance of the
internal audit function.



--------------------------------------------------------------------------------

MACROVISION SOLUTIONS CORPORATION    AUDIT COMMITTEE CHARTER            

 

 

  •  

Provide an open avenue of communication among internal audit, management, the
external auditors and the Board.

 

  •  

Annually prepare a report to stockholders as required by the SEC. The report
should be included in the Company’s annual proxy statement and should include a
description of the Committee’s composition, responsibilities and how they were
discharged, and any other information required by rule.

 

  •  

Review any other reports the Company issues that relate to the Committee’s
responsibilities.

7. Other Responsibilities. Other responsibilities of the Committee include

 

  •  

Adequacy of Personnel. Periodically review the adequacy of the Company’s
accounting, financial and auditing personnel resources.

 

  •  

Risk Management. Review and evaluate risk assessment and risk management
policies in light of business strategy, capital strength, and overall risk
tolerance. On a periodic basis, the Committee also shall evaluate the Company’s
investments and derivatives risk management policies, including the internal
system to review operational risks, procedures for derivatives investment and
trading, and safeguards to ensure compliance with procedures.

 

  •  

Related Party transactions. Approve all material related party transactions
entered into by the Company.

 

  •  

Tax Policies. Periodically review the Company’s tax policies and pending audits
or assessments.

 

  •  

Charter. Periodically review and assess the adequacy of this Charter, submit any
proposed amendments thereto to the Board for approval, and make the Charter
publicly available in accordance with applicable SEC rules.

 

  •  

Institute and oversee special investigations as needed and, where appropriate,
engage outside advisors to assist.

 

  •  

Review the performance of the Committee through self-assessment and assessment
by the Board.

 

  •  

Perform any other activities required by applicable law, rules or regulations,
including the rules of the SEC and Nasdaq, and perform other activities that are
consistent with this charter, the Company’s bylaws and governing laws, as the
Committee or the Board deems necessary or appropriate.



--------------------------------------------------------------------------------

EXHIBIT A

MACROVISION SOLUTIONS CORPORATION

AUDIT AND NON-AUDIT SERVICES

PRE-APPROVAL POLICIES AND PROCEDURES

As approved by the Audit Committee on February 5, 2009

The Audit Committee has the authority to retain an independent auditor or
independent registered public accounting firm, negotiate accounting fees and
contract with the accounting firm or the accountant. The policies and procedures
with respect to engaging an independent auditor or independent registered public
accounting firm to render audit or non-audit services for Macrovision Solutions
Corporation (the “Company”) are as follows, subject to amendment from time to
time by the Audit Committee:

 

I. PRE-APPROVAL OF AUDIT AND NON-AUDIT SERVICES

A. Audit Services & Non-Audit Services by the Company’s Independent Registered
Public Accounting Firm

All audit services performed by the Company’s independent registered public
accounting firm must be approved by the Audit Committee.

B. Non-Audit Services

All non-audit services performed by the Company’s independent registered public
accounting firm must be approved by the Audit Committee.

 

II. NON-AUDIT SERVICES CONSIDERATIONS WHEN PROPOSED TO BE PERFORMED BY THE
COMPANY’S OUTSIDE AUDITOR

A. General Policy

In determining whether to approve non-audit services to be performed by the
independent registered public accounting firm that performs the audit of the
Company’s financial statement, the overall policy to be considered is to
maintain the outside auditor’s independence, which independence will be
compromised if any non-audit service infringes on the following three basic
principles: (1) an outside auditor cannot function in the role of management,
(2) an outside auditor cannot audit his or her own work, (3) an outside auditor
cannot serve in an advocacy role for the Company.



--------------------------------------------------------------------------------

B. Permitted Services

The following specific services may be provided by the Company’s outside
auditor, subject to the pre-approval process contained herein:

 

  (1) Tax Services. Company compliance and assistance with tax-related due
diligence is allowed. Representing the Company before a tax court, however, may
impair the outside auditor’s independence and so is subject to pre-approval by
the entire Audit Committee. In addition, the entire Audit Committee must also
pre-approve any transaction identified or recommended by the outside auditor,
the sole business purpose of which may be tax avoidance and the tax treatment of
which may not be supported in the Internal Revenue Code and related regulations.

 

  (2) Expert Services Related to the Audit. The outside auditor may be engaged
to assist the Audit Committee to fulfill its responsibilities to conduct its own
investigation of a potential accounting impropriety. The outside auditor may
also perform internal investigations or fact-finding engagements including
forensic or other fact-finding work that results in the issuance of a report to
the Company. Performing such procedures is consistent with the role of the
outside auditor and can improve audit quality. In addition, in any litigation or
regulatory or administrative proceeding or investigation, the outside auditor
may provide factual accounts, including testimony, of work performed or
explaining the positions taken or conclusions reached during the performance of
any service provided by the outside auditor for the Company.

 

  (3) Acquisition Due Diligence. The outside auditor may be engaged to assist
the Company in gathering and reviewing documents and financial information
relating to entities and assets that the Company is considering for acquisition
or investment. The outside auditor’s services may include forensic or other
fact-finding work and may result in the issuance of a report to the Company.
However, the outside auditor should not be engaged to provide any opinion on
valuation of the acquisition or fairness of the transaction or any other expert
opinion relating to the transaction.

 

  (4) Services Not Prohibited. Any services not expressly prohibited below may
be provided by the Company’s outside auditor if the Audit Committee determines
that such services will not conflict with any of the three basic principles of
independence referenced above.

C. Prohibited Services

Unless otherwise provided herein, the accounting firm that performs an audit of
the Company’s financial statements may not be approved to provide any of the
following services:

 

  (1) Bookkeeping. Bookkeeping or other services related to the accounting
records or financial statements of the Company, including maintaining or
preparing the Company’s records, or preparing or originating source data
underlying the Company’s financial statements. Notwithstanding the foregoing,
the accounting firm that performs an audit of the Company’s financial statements
may provide the services described in this paragraph (1) if the Audit Committee
believes it is reasonable to conclude that the results of the services will NOT
be subject to audit procedures during an audit of the Company’s financial
statements.

 

  (2)

Financial Information Systems Design and Implementation. Financial information
systems design and implementation, including directly or indirectly operating or
supervising the operation of, the Company’s information system or



--------------------------------------------------------------------------------

 

managing the Company’s local area network, or designing or implementing a
hardware or software system that aggregates source data underlying the financial
statements or generates information that is significant to the Company’s
financial statements or other financial information systems taken as a whole.
Notwithstanding the foregoing, the accounting firm that performs an audit of the
Company’s financial statements may provide the services described in this
paragraph (2) if the Audit Committee believes it is reasonable to conclude that
the results of the services will NOT be subject to audit procedures during an
audit of the Company’s financial statements.

Examples of items that are not considered “prohibited services” under this
paragraph (2) include working on hardware or software systems’ unrelated to the
Company’s financial statements or accounting records. Additionally, the outside
auditor may evaluate the internal controls of a system as it is being designed,
implemented or operated either as part of an audit or attest service and making
recommendations to management. Likewise, the outside auditor may make
recommendations on internal control matters to management or other service
provides in conjunction with the design and installation of a system by another
service provider.

 

  (3) Appraisal or Valuation Services, Fairness Opinions, or
Contribution-in-Kind Reports. Any appraisal service, valuation service or any
service involving a fairness opinion or contribution-in-kind report for the
Company. Notwithstanding the foregoing, the accounting firm that performs an
audit of the Company’s financial statements may provide the services described
in this paragraph (3) if the Audit Committee believes it is reasonable to
conclude that the results of the services will NOT be subject to audit
procedures during an audit of the Company’s financial statements.

Examples of items that are not considered “prohibited services” under this
paragraph (3) include providing these services for non-financial reporting
purposes (e.g., transfer pricing studies, cost segregations studies and other
tax-only valuations). In addition, the outside auditor may utilize its own
valuation specialist to review the work performed by the Company or a specialist
employed by the Company, provided the Company or the specialist employed by the
Company provides the technical expertise that the Company uses in determining
the amounts recorded in the financial statements.

 

  (4) Actuarial Services. Actuarial services, including any actuarially-oriented
advisory service involving the determination of amounts recorded in the
financial statements and related accounts for the Company, other than assisting
the Company in understanding the methods, model, assumptions, and inputs used in
computing an amount. Notwithstanding the foregoing, the accounting firm that
performs an audit of the Company’s financial statements may provide the services
described in this paragraph (4) if the Audit Committee believes it is reasonable
to conclude that the results of the services will NOT be subject to audit
procedures during an audit of the Company’s financial statements.



--------------------------------------------------------------------------------

     Examples of items that are not considered “prohibited services” under this
paragraph (4) include advising on the appropriate actuarial methods and
assumptions to be used. (It is not, however, appropriate for the outside auditor
to provide the actuarial valuations). The outside auditor may also utilize its
own actuaries to assist in conducting the audit so long as the Company uses its
own actuaries or third-party actuaries to provide management with actuarial
capabilities.

 

  (5) Internal Audit Outsourcing Services. Internal audit outsourcing services,
including any internal audit service that has been outsourced by the Company
that relates to the Company’s internal accounting controls, financial systems or
financial statements for the Company. Notwithstanding the foregoing, the
accounting firm that performs an audit of the Company’s financial statements may
provide the services described in this paragraph (5) if the Audit Committee
believes it is reasonable to conclude that the results of the services will NOT
be subject to audit procedures during an audit of the Company’s financial
statements.

 

     Examples of items that are not considered “prohibited services” under this
paragraph include (5) include the outside auditor providing attest services to
the Company related to internal controls, and making recommendations or
improvements in connection with the outside audit. These do not constitute an
internal audit outsourcing engagement.

 

  (6) Management Functions. Management functions, including acting, temporarily
or permanently, as a director, officer, or employee of the Company or performing
any decision-making, supervisory or ongoing monitoring function for the Company.

 

  (7) Human Resources. Human resource services, including searching for or
seeking out prospective candidates for managerial, executive, or director
positions, engaging in psychological testing or other formal testing or
evaluation programs, undertaking reference checks of prospective candidates for
an executive or director position, acting as a negotiator on the Company’s
behalf, such as determining position, status or title, compensation, fringe
benefits, or other conditions of employment, or recommending or advising the
Company to hire, a specific candidate for a specific job.

 

     Examples of items that are not considered “prohibited services” under this
paragraph (7) include interviewing job candidates and advising the Company on
the candidates’ competence for financial accounting, administrative or control
positions.

 

  (8) Broker or Dealer. Broker or dealer, investment adviser, or investment
banking services, including acting as a broker-dealer (registered or
unregistered), promoter or underwriter, on behalf of the Company, making
investment decisions on behalf of the Company or otherwise having discretionary
authority over the Company’s investments, executing a transaction to buy or sell
an investment of the Company, or having custody of assets of the Company, such
as taking temporary possession of securities purchased by the Company.

 

  (9) Legal Services. Legal services, including providing any service to the
Company that, under circumstances in which the service is provided, could be
provided only by someone licensed, admitted or otherwise qualified to practice
law in the jurisdiction in which the service is provided.



--------------------------------------------------------------------------------

  (10) Expert Services Unrelated to the Audit. Expert services unrelated to the
audit, including providing an expert opinion or other expert service for the
Company or the Company’s legal representative for the purpose of advocating the
Company’s interests in litigation or in a regulatory or administrative
proceeding or investigation.

 

III. CORRECTIVE POST-APPROVAL OF DE MINIMIS ITEMS

The Audit Committee must pre-approve all audit, review or attest services and,
except as provided below, all non-audit services. However, for de minimis
non-audit services, the Audit Committee may approve such services after the fact
if the following conditions are met:

 

  •  

The aggregate amount of all such services provided constitutes no more than 5%
of the total amount of revenues paid by the Company to its accountant during the
fiscal year in which the services are provided;

 

  •  

Such services were not recognized by the Company at the time of engagement as
being non-audit services; and

 

  •  

Such services are promptly brought to the attention of the Audit Committee and
approved by the Audit Committee prior to the completion of the audit.